Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boettcher et al, US 2017/0065496.
Regarding claims 1-3, 5 and 8-10, Boettcher et al disclose dental adhesive compositions containing no solvent. These compositions may comprise 10-methacryloyloxydecyl dihydrogen phosphate (equivalent to Applicants’ component a), bis-GMA (equivalent to Applicants’ compound b), sodium camphorquinone-10-sulphonate (equivalent to Applicants’ compound c) and hydroxyethyl methacrylate (HEMA) (equivalent to Applicants compound d). See [0012]-[0019], [0068], [0106] and Example 2, composite 10 [0110]-[0113].
Regarding claims 6-7, these components are taught at Example 1, composites 9 and 6.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher et al in view of  Benedikt et al, ‘Highly efficient water-soluble visible light photoinitiators”.
Boettcher et al fail to explicitly teach compounds meeting the structural limitations of instant claim 4. Benedikt et al, however, teach such compounds as highly efficient water soluble initiators.
Therefore it would have been obvious to one of ordinary skill in the art to substitute the initiators used by Boettcher et al with those taught by Benedikt et all with the reasonable expectation the desirable results would ensue.\
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J CAIN whose telephone number is (571)272-1118. The examiner can normally be reached 10:00 AM to 9:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J CAIN/Primary Examiner, Art Unit 1762